ON MOTION FOR REHEARING.
Appellant, in a motion for rehearing filed in this case, insists that the opinion herein rendered by this court, is in conflict with opinions of the Supreme Court of this State, and especially the case of MeCardle v. Peck Dry Goods Co. (Mo.)271 Mo. 111, 195 S.W. 1034. It is insisted that plaintiff cannot recover because it is contrary to public policy to permit a recovery for damages resulting solely from fright. Appellant quotes from the opinion of McCardle v. Peck Dry Goods Co., supra, wherein it is claimed our Supreme Court approved and adopted the rule as laid down in Spade v. Railroad, 168 Mass. 285. But our Supreme Court did not adopt the rule as laid down in that case, as a majority of the members of that division of our Supreme Court *Page 263 
refused to concur in that portion of the opinion which undertakes to adopt and follow the rule announced in Spade v. Railroad, supra.
The other cases cited by appellant are negligence cases, and the rule therein announced is not applicable to such a state of facts as we have in this case.